Exhibit 10.3 AMENDMENT TO SHAREHOLDERS' AGREEMENT This Amendment to Shareholders' Agreement (the "Amendment") dated as of January , 2015, is made by and among Check-Cap Ltd. (the "Company"), the Shareholders and the Lenders (as such terms are defined in the Shareholders' Agreement).The Company, Shareholders and Lenders are hereinafter collectively referred to as the "Parties." WHEREAS, the Parties are parties to that certain Amended and Restated Shareholders' Agreement, dated October 14, 2014 (the "Shareholders' Agreement"). Capitalized terms used, but not defined herein, shall have the meaning ascribed to such terms in the Shareholders' Agreement, of which this Amendment constitutes an integral part; and WHEREAS, the Parties desire to amend the Shareholders' Agreement, as more fully set forth herein. NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: 1. Subject to and immediately prior to the consummation of an initial public offering of the Company's securities (the "IPO"), provided that the consummation of the IPO shall occur no later than December 31, 2015, Section 2 (Issues Relating to the Board of Directors) and Section 3 (Information Rights) of the Shareholders' Agreement shall be deleted in their entirety and shall have no further force and effect. 2. Except as otherwise provided herein, the provisions of the Shareholders' Agreement (including its exhibits and schedules) shall remain in full force and effect. In the event of any inconsistency between the provisions of this Amendment and the terms of the Shareholders' Agreement, the provisions of this Amendment will prevail. 3. This Amendment may be signed in counterparts and delivered electronically or via facsimile, each such counterpart (whether delivered electronically, via facsimile or otherwise), when executed, shall be deemed an original and all of which together constitute one and the same agreement. [Signature Page to Follow] IN WITNESS WHEREOF, the Parties have signed this Amendment to Shareholders' Agreement as of the date first hereinabove set forth. COMPANY: Check Cap Ltd. By: Title: [SIGNATURE OF 9 OF AMENDMENT TO SHAREHOLDERS' AGREEMENT] 2 IN WITNESS WHEREOF, the Parties have signed this Amendment to Shareholders' Agreement as of the date first hereinabove set forth. THE SHAREHOLDERS: GE Ventures Limited By: Title: BioSec Ltd. By: Title: Pontifax (Israel) II – Individual Investor, L.P. By: Title: Pontifax (Israel) II L.P. By: Title: Pontifax (Cayman) II L.P. By: Title: Spearhead Investments (Bio) Ltd. By: Title: Docor International B.V. By: Title: Jacobs Investments Company LLC By: Title: Counterpoint Ventures Fund LP By: Title: Counterpoint Ventures Fund II LP By: Title: BXR Portfolio Limited By: Title: Remer Holdings Inc. By: Title: Paddy McGwire By: OGI Infrastructure Telecom (pte) Ltd. By: Title: Bamna Holdings Ltd. By: Title: Asher Haddad By: Michael and Dorit Cohen By: [SIGNATURE OF 9 OF AMENDMENT TO SHAREHOLDERS' AGREEMENT] 3 IN WITNESS WHEREOF, the Parties have signed this Amendment to Shareholders' Agreement as of the date first hereinabove set forth. THE SHAREHOLDERS: Nachum Friedman By: J. Rieger Ltd. By: Title: Mishor Dahan technologies Ltd. By: Title: Tricko Fuchs Ltd. By: Title: E.E.T. Holdings Ltd. By: Title: 87215 Canada Ltd. By: Title: Anfield Ltd. By: Title: Danny Silbiger By: Reuven Adler By: Ray Graf By: Michael Warren By: Jake Foley III By: ARZ Chemicals Ltd. By: Title: Collace Services Ltd. By: Title: Alon Barda By: Edward L. McCallum Jr. By: Gabriella Ravid By: Arik Lukatch By: Meir Heth By: Tal & Michal Rivkind By: Shevlin Ciral By: Moshit & Ron Yaffe By: Derek Locke By: Perry Goldberg By: [SIGNATURE OF 9 OF AMENDMENT TO SHAREHOLDERS' AGREEMENT] 4 IN WITNESS WHEREOF, the Parties have signed this Amendment to Shareholders' Agreement as of the date first hereinabove set forth. THE SHAREHOLDERS: Gary Kneisel By: LeRoy C. Prichard By: Cary Kalant and Maria Kalant JTWROS By: D. Gideon Searle By: MPI 2008 By: Title: Red Car Group By: Title: Ari Kalman By: Lawrence & Terence Byrne JTWROS By: Eunice Diane Goldberg By: Larry Byrne By: Sheila Saporito By: Emigrant Alternative Investments LLC By: Title: Shimon Yakobov By: Thomas C. Reynolds By: Stephen A. Frost By: E. Scott Jackson Irrevocable Family Trust By: Title: Fred B Walters Irrevocable Family Trust (together with Roger Walters Irrevocable Family Trust) By: Title: Marianne B. Kipper Separate Property Trust Est. 1-14-88, Marianne B. Kipper, Trustee By: Title: Amir Avni By: Norman Jackson By: Samuel and Renee Sax Trust u/a/d 3/3/2004 By: Title: [SIGNATURE OF 9 OF AMENDMENT TO SHAREHOLDERS' AGREEMENT] 5 IN WITNESS WHEREOF, the Parties have signed this Amendment to Shareholders' Agreement as of the date first hereinabove set forth. THE SHAREHOLDERS: Lawrence Oberman By: Jody Williams By: David Gelfand By: Moked Ituran Ltd. By: Title: Hertzel Bybabyov By: Sid Black By: Mark Sweeny By: Thomas F. Sax By: Eddo Dinstein By: Tamar Ozeri By: Sigalit Kimchy By: Yoav Kimchy By: Andy Logan By: John Hayes By: Stuart Schwartz By: William (Irwin) and Linda Horwitch By: Sebastian Sax Supplemental Needs Trust u/a/d 3/3/2004 By: Title: Grant McCullagh By: Peter Ricker By: Richard E. Kipper Separate Property Trust Est. 1-14-88, Richard E. Kipper, Trustee By: Title: Stanley Green and Adrienne Green, as joint tenants By: [SIGNATURE OF 9 OF AMENDMENT TO SHAREHOLDERS' AGREEMENT] 6 IN WITNESS WHEREOF, the Parties have signed this Amendment to Shareholders' Agreement as of the date first hereinabove set forth. THE SHAREHOLDERS: Boaz Benzur By: Yitzchak Ostashinsky By: Yitzchak Abudy By: Dan Eilat By: Yoram Shafek By: Eldad Halevi By: Bruch Nachmias By: Zvika Kelich By: Ilan Eilat By: Helios Investments Pte Limited By: Title: Rami Shlinger By: [SIGNATURE OF 9 OF AMENDMENT TO SHAREHOLDERS' AGREEMENT] 7 IN WITNESS WHEREOF, the Parties have signed this Amendment to Shareholders' Agreement as of the date first hereinabove set forth. LENDERS WHO ARE NOT SHAREHOLDERS: Shanghai Fosun Pharmaceutical Group Co. Ltd. By: Name: Title: Joshua Ehrlich By: Name: Title: Bart Superannuation Pty Ltd. By: Name: Title: Nir Grinberg By: Name: Title: Avraham Kuzitsky By: Name: Title: DPC Big Bay Properties Trust By: Name: Title: Pinchas Dekel By: Name: Title: Sharon Zaworbach By: Name: Title: Minrav Holdings Ltd. By: Name: Title: Moshe Haviv By: Name: Title: [SIGNATURE OF 9 OF AMENDMENT TO SHAREHOLDERS' AGREEMENT] 8 IN WITNESS WHEREOF, the Parties have signed this Amendment to Shareholders' Agreement as of the date first hereinabove set forth. LENDERS WHO ARE NOT SHAREHOLDERS: H.M.L.K Financial Consulting Ltd. By: Name: Title: Capital Point Ltd. By: Name: Title: Yossi Smira By: Name: Title: Norm Jackson By: Name: Title: Emil Mor- Business & Financial Consulting Ltd. By: Name: Title: Scott Jackson By: Name: Title: Uri Perelman By: Name: Title: Dor Benvenisty By: Name: Title: Everest Fund L.P. By: Name: Title: Harmony (Ben Dov) Ltd. By: Name: Title: [SIGNATURE OF 9 OF AMENDMENT TO SHAREHOLDERS' AGREEMENT] 9 IN WITNESS WHEREOF, the Parties have signed this Amendment to Shareholders' Agreement as of the date first hereinabove set forth. LENDERS WHO ARE NOT SHAREHOLDERS: Red Car Group By: Name: Title: Yossi Avraham By: Name: Title: [SIGNATURE OF 9 OF AMENDMENT TO SHAREHOLDERS' AGREEMENT] 10
